OFFICE   OF   THE   ACTORNEY     GENERAL        OF   TEXAS
                                    AUSTIN




Honorable T. #. Triable
Dlr6t Aesiatant State Superlr4mdent
Austin, Texas
Dear slrl                        Opinion lo. o-
                                 Ret Whether


          In your letter of War
aplnlon as to whrther the p




                                                    raw3 ir for
                                              unbartaking, ia-
                                              mad    l YUI~/W
                                              h    dams         In miaml0,
                                                  or a    etipul*tea
                                             ir to be ored in
                                              matruoh diuaenta
                                       d in defrarlng general
                                        tJonaenatory~ to buy
                                       sd In eonmotion with




            Beotlon 8 ot ArtteLe VIII, ConrtLtutton of Tdmr
provider that *the         irhturr    may; by general law,  exempt
from taxation   . . . 9a~1 bulldingr used exoluriwel~ aad owned
by pereona or oosaotatlaae        of pertionsfar teheoL pu~poaer
an6 the neaeeserr Sumiturs ct all 8ohoQ16 , . ‘ ."
Honorable T. n. Trlmble, Pago 2


           In your letter you a0 not advlmr urn am to the faotm
oonoernlng the operation of the Conmervatory, nor for that
mattmr dorm the Amarillo Who01 Dlmtrlot give you the faotm
other than to mend you a oopy of an affldavlt ma60 by the
Premldent o? the institution, oopy of an oplnlon o? attorney8
,?or the Conservatory, and certain literature promulgated by
 lt, and all of whloh you have handed to us along vith your
 opinion requemt. In th elffldavlt  it 18 mald:
           *       that maid oorporatlon is engaged in
     the m&o~l'bumlnemm teaching the varlour fine artm,
    -muoh am voloe,   mumlo of all kind, elooutl.onand
     other fox-me and type8 o? mauoatlonal teaohlngm, and
     that meld school 18 oparatea l    trlotly wlthout profit
     to the mtook holaerr of maid oorporatlont and dorm
     not reoeive   remuneration wh a tso ever lavm a nd
                                                      lxorpt
     tultlon paid by the varioum ltudenta who attend and
     patronlme maid mohool."
          In the attorneya' opinion wo rind the ?ollowlng
mtateaent of faotm:
           a. . .

           *The Conmervatory warn organlrad orlglnally
     about twelve ymarm ago by a group of olvlo aladad
     ladiem, who are well tralnea and experlenoed in
     the profmmmion of mumIo, with the primary thought
     of ultimately attalnlng   for Amarl    and vioInIty
     a munlolpelly owned, malntalnrd and operated flnm
     artm oonmervatorj for the advanommmnt and teaohlng
     of the finm arts on a bamlm mlmllar ta,the Pfno
     Artm Conmervatory of Clnolnn&tl. Wlth thlm thought
     In mind, the institution operated for a number o?
     years wlthout corporate entity.    About June 7, 19s0,
     thm property in which the Conservatory warnthen
     carrying on itm enterprise warn mold by the owntr
     to the Ammrloan Loglon, thermby neommmItatlng the
     Conmarvatory finding othmr quarter8 nonm of whloh,
     mu??lolent to meet their nemam, oouid be rented
     In Amarillo, whloh ne0e88itdi0a the puroheme of
     a eultable plaoe to oarr;lon the work of the Con-
     mmrvatory or a dl8oontInuanoe of Its enterprime.
     Rather than to pox-milt thm fruits of their effort8
     to go to wamte, thlm same group o? ladle8 organ-
     ized the present corporate entity ?or the purpome
gonorable T. M. Trlrble, Pagm 3


       of buylng a bulld.lngin whloh to continue   the
       program they hsd been oarrylng on. ttelthvrbr-
       fore or alnoe thm incorporation of the oonoern
       ham it been operatea for profit to the owners
       or stook-holdore. On thm o o ntr er y,
                                            lln8e its
       oorporatlon lt ham adopted a met of by-lava mlth
       an lrrmvooable provision therein inhibiting   the
       almtrlbutlon or profits among the mtook holdvrm.
       All mumm of aconmyrmalirma by the oonoern are used
       in furthmranoe a? an advanoemmnb program and to
       oarry on the workings of the lnmtltutlon.

              *The tmaohmrm in the present lnmtitutlon,
       mom6   of whom arm the original lnoorporatorm, are
       paid a pmrosntage 0s the tuition rmem 0hrrgea
        thm students they lnmtruot, for their mervloem
       rendered in lnetruotlng muoh students, and the
       balanoe of 6UOh tultlon firm go into t&m general
        fund to be used to defray the operating mxpenmem
       of the lnmtltutlon and in iurtherusoe 61 an ex-
       pansion program. The building the lnmtltatlon
        nor owns ham never been ana mver    will be la the
      -future used for any uurnoae other than 8trlatU
       gchool D rue ee whloh under the statute in quem-
        tlon we Udeem*to’be the fact whloh deter!mlnem the
        right to tax exemption.   The oourmem taught by
        the Conmervatory meet the requlremeatm of the
        National Ammooiatlon of Sohoolm of Blue18 in Awrloa,
        mad are aooradlted by the Texas State Department
        0s Eduoatlon.a
           In this oplnlon we shall ammu1e the mtriot oorreot-
nemm of eaoh of the Smote stated in aria a??ldavlt   and attor-
neJ8~ opinion.   We find thm following furthmr statement in
uld    oplniont
            a       We remally oonoede that the Conmerva-
       tori w&id-not be entitled to tu exemption if the
       mohool building were ured to house m #took of aer-
       oh8ndlme dally mubJsotma to retail trade, or were
       it used to house the members of the SmoultP or were
       rooms in thm building rented to other permonm for
       auf purpose.  This, of oourme, is net the oame.
              a. . .I
                                                                      630


Honorable T. II. Trlmble, Page 4


          We shall assume from ths above language am well am
other mtatemente made in thm oplnlon that the property 1s not
only owned by the oorporatlon but that it la devoted exolu-
#lvmly to the purpomea of thm lnmtltutlon ae met out in the
quoted part of the affidavit csrdeby it's preeldent.
          I? thare la any varlanom of the aotual raotm from
the above, we do not tender thlm oplnlon am neoemmarll~ oon-
trolling thm question.
            That the Conmarvatory is a mohaol,meeam mo olear
to us AI to need no dleouemlon. I? the property       in quemtlon
is owned and used exoluslvely   for suoh mohool purpomem, the
oonetltutlonal provision quoted lmi maple broad to authorlrr
the Legislature to extend the exnptlon to both thm bulldlngm
and neoemmar~ furniture of thm Conservatory, whether publloly
or privately ownea. Bee Casslano ve. Ursullne Aoadew,        64
Tu.   675.   Buoh emotion of the Constitution   ~18 not mel? enaot-
lng, however, but by its terms only grants the pover to the
Lo lelature   to allow the exemption. Worrlm vs. lfamonm 2 ",.;.
   %*
51 ,  City  of Xouston vs. t%attlsh Rltm Benev. Amm*n., fi
278; Santa Rosa InflrEmry vm. 9an Antonio, 258 S.W. 951.         l'
Honor we must look to the ststutm.      Art. 7150, Revlmed Civil
Natutem,    provldem In part:
          "The following property ohm11 be exempt    fro8
     taxation, to-wit:
          "1. Schools an& Churohem.--Pub118 mohool
     houses and aotual plaomm of rellgloum worship,
     also any property owned by a ohurah or by a mtrlot-
     ly rellgloum roolety, for ths exoluslvm use ae a
    -dwelllug plaoe for the ~lnlmtera of much ohuroh
     or rellgloum mooletf, the books and furniture
     .therelnand the grounds attaohesd to muoh bulld-
     lngm nmoessary for the proper oooupanoy, use and
     enjoyment of the same, and whloh yields no reve-
     nue whatever to much ohuroh or rellgloum eoolety;
     provided that muah exemption am to the dwelling
     plaoe for the mlnlmtmrm shall not extmnd to more
     property than is rtaeonably nmoeammr~ for a dwell-
     ing place and in no event more thnn one aorm 0s
     land, All pub118 oollmges, pub110 aoadmrlmm, and
     all endowaent runds o? lnmtltutlonm a? learning
                .




Ponorabla   T. II. Trimble,   Page   6



     8nd religion not used with a view to profit, and
     when the same aCe invested in bonds or mortgages,
     and all euoh bulldings usrd rxolualvely and owns&
     by persons or aarociatinnr a? persons for school
     purposes; provided that rhrn the land or other pro-
       ertf has bean, or shall hereafter bs, bought %a
     g y such lnstitutlons und.sr ?oreolosure sales mad0
     to satisfy o'rproteot bonds or mortgages in uhioh
     said endowment funds ars Invested, that suoh ex-
     emption of suoh lam3 ma propsrty shall oontinur
     for two years after  the purohase of the seme at
     suoh sale by such lnstltutlono and no longer.
     ThrLs provision shall not lxtsnd to leasehold es-
     tate  of real property held undrr authorlty of aw
     oollege or unlverslty of 1earnlng.s
           Heaalng the above lt IS seen that vhile all build-
lag&%s&                                      or l88oolatlon8
           SXOlUSivOly ma ovned~:by p er o o na
of persons for sohool purposes*:.aregiven the exemption, it
18 not lx t8ndeQ to the furaltoro or other personal   proper%F
of any exoept apubllos  sohools.
            gtudents must w     tuition   su?floleab    to meet ths
operating    expanses of the lnstltution,     lnoludlng   teaohers'
8omjwnutlon.       While the tltle to the properties 1s in thr          :
oorporatlon, the stoak o? that entity belongs to prbvrte in-
4ivi4ua.l~who would obtain sooh assets la Qase o? a 4issolU-
tion of the eorporatloa.      We 40 not believe      this is a publie
sohool.     Poefret Sohool vs. Towu a? Pomfret, 136 A. 88,
Coanrotlout     0upreme Court of Errars; crt14,our Opfaloa lo.
Q-1641.
            ‘In our opinion the porromal. property of the
                                                       instl-
totion is   not rxempt tram tax&tios.    It is our iruther
                                                        opinion,
however, that the tillding or bulldings omr4 by and uss4 OX-
oluslvsly by it for its oorporate purpones are exempt.    This
~0~14 lnalutlethe neOOs8ary grounds. 8t. Ed*rrde' (lollegeve.
Yorris, 17 8.3. 6112,W?.Tex. 1.